                 Case 2:20-cr-00152-JCC Document 14 Filed 10/14/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0152-JCC
10                             Plaintiff,                     ORDER
11          v.

12   DARRIN MYLES HARTLEY,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. On September 16, 2020, Defendant was
16   charged by indictment with possession of controlled substances with intent to distribute. (Dkt.
17   No. 9.) Trial is scheduled for November 16, 2020. (See Dkt. No. 13.)
18          Over the past six months, the COVID-19 pandemic has significantly impacted the
19   Court’s operations. (See General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of
20   which the Court incorporates by reference.) Specifically, the pandemic has rendered the Court
21   unable to obtain an adequate spectrum of jurors to represent a fair cross section of the
22   community, and public health guidance has impacted the ability of jurors, witnesses, counsel,
23   and Court staff to be present in the courtroom. (See generally id.) Recently, conditions have
24   improved such that the Court can resume a limited number of in-person criminal jury trials.
25   Chief Judge Martinez has concluded that:
26          [F]or the foreseeable future, it will be possible to proceed with only one in-person

     ORDER
     CR20-0152-JCC
     PAGE - 1
               Case 2:20-cr-00152-JCC Document 14 Filed 10/14/20 Page 2 of 3




            criminal jury trial at a time at each of the district’s two courthouses. The order in which
 1          pending criminal cases will proceed to trial will be determined by the Court in
 2          consultation with the Federal Public Defender’s Office and the United States Attorney’s
            Office.
 3
     W.D. Wash. General Order 15-20 (Oct. 2, 2020) at 2.
 4
            Accordingly, the Court CONTINUES trial to May 24, 2021. Further, the Court FINDS
 5
     the ends of justice served by continuing trial to this date outweigh Defendant’s and the public’s
 6
     interests in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The reasons for this finding are:
 7
            1. The COVID-19 pandemic has rendered the Court unable to obtain an adequate
 8
                spectrum of jurors to represent a fair cross section of the community, which would
 9
                likely make proceeding with an earlier trial impossible or, at a minimum, would result
10
                in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).
11
            2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and
12
                Court staff to be present in the courtroom. Therefore, proceeding with an earlier trial
13
                would likely be impossible. See 18 U.S.C. § 3161(h)(7)(B)(i).
14
     Accordingly, the Court ORDERS:
15
            1. Trial in this matter is CONTINUED to May 24, 2021.
16
            2. The pretrial motions deadline is EXTENDED to April 12, 2021.
17
            3. All pretrial filings—including trial briefs, motions in limine, proposed voir dire,
18
                proposed jury instructions, and proposed verdict forms—must be submitted no later
19
                than Monday, May 3, 2021.
20
            4. The period from the date of this order until May 24, 2021, is an excludable time
21
                period under 18 U.S.C. section 3161(h)(7)(A).
22
     //
23
     //
24
     //
25
     //
26
     //

     ORDER
     CR20-0152-JCC
     PAGE - 2
              Case 2:20-cr-00152-JCC Document 14 Filed 10/14/20 Page 3 of 3




 1

 2         DATED this 14th day of October 2020.




                                                  A
 3

 4

 5
                                                  John C. Coughenour
 6                                                UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0152-JCC
     PAGE - 3
